DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is in response to Amendment filed on 11/19/2020.
Claims 1 and 11 have been amended
Claims 1 – 20 are presented for examination.

Allowable Subject Matter
3.	Claims 1 – 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on 11/19/2020, with respect to a non-final rejection and newly amended claim 1, has been fully considered and are persuasive. Applicant also rewritten withdrawn claims 11 – 20 as depended to claim 1. Accordingly the independent claim 1 including its respected dependent claims 2 – 20 are allowed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                         February 20, 2021